                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANDRE DAVIS,                                  )
         Plaintiff,                           )
                                              )
       v.                                     )       Civil Action No. 18-1405
                                              )
ALLEGHENY COUNTY DISTRICT                     )       Magistrate Judge Robert C. Mitchell
ATTORNEY,                                     )
          Defendant.                          )


                                  MEMORANDUM OPINION

       Presently before the Court is a motion for leave to proceed in forma pauperis (ECF No. 1),

along with a complaint (ECF No. 1-1) filed pro se by Plaintiff Andre Davis. Plaintiff has consented

to proceed before the undersigned pursuant to 28 U.S.C. § 636(c). (ECF No. 1-2.)

        The in forma pauperis statute, 28 U.S.C. § 1915, “is designed to ensure that indigent

 litigants have meaningful access to the federal courts.” Neitzke v. Williams, 490 U.S. 319, 324

 (1989). When reviewing an in forma pauperis application the District Court must first determine

 whether Plaintiff is eligible for pauper status under 28 U.S.C. § 1915(e)(2)(A). If that finding is

 made, the Court must conduct an independent review of the complaint to determine whether it is

 frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary

 relief from a defendant immune from such relief. See 28 U.S.C. § 1915(e)(2)(B).

        Here, it appears as though Plaintiff has demonstrated a financial eligibility to proceed in

 forma pauperis. (ECF No. 1.) Nonetheless, this Court’s independent review of his Complaint

 supports dismissal under Section 1915(e)(2)(B). The United States Supreme Court has held that

 dismissal based on 28 U.S.C. § 1915(e)(2) is appropriate when the action is “based on an

 indisputably meritless legal theory” and when it posits “factual contentions [that] are clearly

 baseless.” Neitzke, 490 U.S. at 327. The Court of Appeals for the Third Circuit has added that
 “the plain meaning of ‘frivolous’ authorizes the dismissal of in forma pauperis claims that ...are

 of little or no weight, value, or importance, not worthy of serious consideration, or trivial.”

 Deutsch v. United States, 67 F.3d 1080, 1083 (3d Cir. 1995). It also has been determined that

 “the frivolousness determination is a discretionary one,” and trial courts “are in the best position”

 to determine when an indigent litigant’s complaint is appropriate for summary dismissal.

 Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       Plaintiff’s Complaint indicates that the basis for federal court jurisdiction is a federal

question (although he also completed the section on the Civil Cover Sheet for diversity

jurisdiction). In fact, he poses two federal questions: “What is the gun law for an individual who

is charge for shooting a person? Are gun cases real if they drop them at the preliminary?” (ECF

No. 1-1 at 3.) He also checked the box for assault, libel & slander on the Civil Cover Sheet and

wrote “verbal slander.” He described his claim as “Failure to meet with me also No respect for

victim in USA.” (ECF No. 1-3.)

       In his Statement of Claim, he writes:

       I requested a meeting and never was seen or contacted so I’m taking the
       prosecution office to federal court. I want this not guilty judgment to be read and
       tell why to judge and about me being teased and what’s the remedy. I was
       wondering if I had a gun case tossed awhile back with me to get that case re-
       examined and looked at if so how. False to say there [sic] not responsible cause
       it’s like malpractice to them.

 (ECF No. 1-1, § III.) He requests $40 million in damages.

       The Complaint appears to have as its origin some interaction Plaintiff had with the

 criminal justice system, particularly the Allegheny County District Attorney’s Office. However,

 that is the most that can be gleaned from the rambling narrative of the Complaint. To the extent

 that Plaintiff is contending that no one at the D.A.’s Office met with him or took his complaint,

 neither of these allegations would state a claim upon which relief could be granted. See Leeke v.

                                                  2
 Timmerman, 454 U.S. 83, 85-86 (1981) (“a private citizen lacks a judicially cognizable interest

 in the prosecution or nonprosecution of another.”)

       Moreover, the Allegheny County District Attorney is not an entity that is subject to suit

 under the civil rights statute, 42 U.S.C. § 1983. See Will v. Michigan Department of State

 Police, 491 U.S. 58 (1989); Bolden v. Southeastern Pa. Transp. Auth., 953 F.2d 807, 818 (3d Cir.

 1991); Reitz v. County of Bucks, 125 F.3d 139, 148 (3d Cir. 1997) (“[T]he Bucks County

 District Attorney’s Office is not an entity for purposes of § 1983 liability[.]”); Estate of Tyler ex

 rel. Floyd v. Grossman, 108 F. Supp. 3d 279 (E.D. Pa. 2015) (District Attorney’s Office not

 entity subject to suit under § 1983). Therefore, claims against this entity are frivolous.

       Accordingly, giving Plaintiff’s Complaint the most liberal construction, Erickson v.

Pardus, 551 U.S. 89 (2007), this Court determines it is legally frivolous. Accordingly, this Court

will dismiss the complaint pursuant to § 1915(e)(2).

       Ordinarily, upon dismissing a complaint a district court must grant the plaintiff the

opportunity to amend. However, where, as here, amendment cannot cure the deficiencies of the

complaint, the court may dismiss the complaint with prejudice without leave to amend. Grayson

v. Mayview State Hosp., 293 F.3d 103, 112-113 (3d Cir. 2002) (“[D]ismissals of frivolous

claims do not require leave to amend.”) Thus, because this Court has determined that the

Complaint is frivolous, leave to amend is denied.

       An appropriate order follows.



                                                       s/Robert C. Mitchell________
                                                       ROBERT C. MITCHELL
                                                       United States Magistrate Judge

Dated: October 26, 2018



                                                  3
cc:   Andre Davis
      P.O. Box 23074
      Pittsburgh, PA 15222




                             4
